DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Previously, a liquid management system was disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, 10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (2012/0220972).
With respect to claim 1, Kawamura discloses an absorbent article, as shown in figure 2, comprising a central longitudinal axis P, a front waist region 41, a rear waist region 42, and a crotch region 43. The article further comprises a liquid permeable material 20, a liquid impermeable material 30, an absorbent core 50 comprising an absorbent material within a core wrap 62, and a material 40 positioned between the liquid permeable material 20 and the core wrap 62, as shown in figure 4. The absorbent core 50 comprises superabsorbent polymers and the material 40 is free of any superabsorbent polymers, as disclosed in paragraph [0029] (the first layer 40 and second layer 50 are formed of absorbent pulp and/or superabsorbent polymer particles, and therefore Kawamura discloses an embodiment wherein the first layer is formed of absorbent pulp and the second layer is formed of superabsorbent polymer particles). The absorbent core 50 defines a first channel 53 and the material 40 defines a second channel 46 that extends into the front waist region 41, as shown in figure 2. The first channel 53 has a first longitudinal length and the second channel 46 has a second longitudinal length that is different than the first longitudinal length, as disclosed in paragraphs [0034] and [0036].
With respect to claim 3, at least a portion of the first channel 53 at least partially overlaps a portion of the second channel 46, as shown in figure 2.
With respect to claim 5, the first channel 53 and the second channel 46 each comprise arcuate portions at their longitudinal ends, as shown in figure 2.
With respect to claim 6, the first channel 53 and second channel 46 each comprise linear portions along their lateral side edges, as shown in figure 2.
With respect to claim 7, the first channel 53 and second channel 46 are continuous, as shown in figure 2.
With respect to claim 8, the material positioned between the liquid pervious layer 20 and the core crap 62 comprises two layers 61 and 40, as shown in figure 3.
With respect to claim 10, an elastic feature 84 extends to the waist edges of the article in the front and rear waist regions, as shown in figure 2, and therefore is considered to anticipate the claim limitation of an elastic waist features.
With respect to claim 16, Kawamura discloses an absorbent article, as shown in figure 2, comprising a central longitudinal axis P, a front waist region 41, a rear waist region 42, and a crotch region 43. The article further comprises a liquid permeable material 20, a liquid impermeable material 30, an absorbent core 50 comprising an absorbent material within a core wrap 62, and a liquid management system 40 positioned between the liquid permeable material 20 and the core wrap 62, as shown in figure 4. The absorbent core 50 comprises superabsorbent polymers and the liquid management system 40 is free of any superabsorbent polymers, as disclosed in paragraph [0029] (the first layer 40 and second layer 50 are formed of absorbent pulp and/or superabsorbent polymer particles, and therefore Kawamura discloses an embodiment wherein the first layer is formed of absorbent pulp and the second layer is formed of superabsorbent polymer particles). The absorbent core 50 defines a first channel 53 and the liquid management system 40 defines a second channel 46 and a third channel 92 that extend into the front waist region 41, as shown in figure 2. At least a portion of the first channel 53 at least partially overlaps a portion of the second channel 46, as shown in figure 2. The first channel 53 has a first longitudinal length and the second channel 46 has a second longitudinal length that is different than the first longitudinal length, as disclosed in paragraphs [0034] and [0036].
With respect to claim 17, a portion of the liquid permeable material 20 is recessed into the second channel 46 and forms a wall of the channel, as shown in figure 5. 
With respect to claim 18, the first channel 53 and second channel 46 each comprise linear portions along their lateral side edges, as shown in figure 2.
With respect to claim 19, the first channel 53 and second channel 46 are continuous, as shown in figure 2.
With respect to claim 20, the liquid management system 40 comprises a single layer, as shown in figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2012/0220972) in view of Nakoaka (2007/0093164).
With respect to claim 2, Kawamura discloses all aspects of the claimed invention with the exception of the first or second channel being intermittent. Nakoaka discloses an absorbent article having channels in both the absorbent core and the material between the liquid permeable layer and the absorbent core, as shown in figure 2. Nakoaka further discloses that the channels may be intermittent, as shown in figure 9B, or continuous, as shown in figure 9A. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the channels of Kawamura intermittent, since Nakoaka teaches the functional equivalence of intermittent or continuous channels.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (2012/0220972).
With respect to claim 9, Kawamura discloses all aspects of the claimed invention with the exception of an indicator on the liquid impermeable material. Providing a wetness indicator on the outer surface of an absorbent article is commonly known in the art to alert a wearer or caregiver to the presence of liquid in the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an indicator on the liquid impermeable material of the article of Kawamura to achieve the predictable result of alerting a wearer or caregiver to the presence of liquid in the article.
Allowable Subject Matter
Claims 11-15 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose an absorbent core comprising superabsorbent polymers and defining a first channel and a material between the liquid permeable layer and the absorbent core that is free of superabsorbent polymers and defines a second channel, wherein the first channel has a first longitudinal length that is greater than the second longitudinal length of the second channel. The closest prior art of record, Kawamura, discloses the second channel has a greater length than the first channel for the purpose of creating a stepped region to improve the absorption capacity for bodily fluids, as disclosed in paragraph [0037]. Kawamura therefore teaches away from modifying the lengths of the channels to make the length of the first channel greater than the length of the second channel. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781